 1                                   UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Brick P. Houston,                                            Case No.: 2:18-cv-01115-JAD-EJY
                        Plaintiff,
 4
     v.                                                              Order Dismissing Action
 5

 6 State of Nevada, et al.,
                        Defendants.
 7

 8             Plaintiff Brick P. Houston brings this civil-rights case under § 1983 for events he alleges

 9 occurred during his incarceration at High Desert State Prison. 1 On August 23, 2019, after court

10 mail sent to Houston was returned, 2 the magistrate judge ordered Houston to update his address

11 with the court within 30 days. 3 The magistrate judge expressly warned Houston that his failure

12 to timely comply with the order would result in the dismissal of this case. 4 The deadline has

13 passed, mail to Houston continues to be returned, and Houston has not filed an updated address.

14             District courts have the inherent power to control their dockets and “[i]n the exercise of

15 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 5 A

16 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,

17 failure to obey a court order, or failure to comply with local rules. 6 In determining whether to

18
     1
19       ECF No. 1-1 (complaint).
     2
         ECF No. 6.
20   3
         ECF No. 7 (order).
21   4
         Id.
     5
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
22
     6
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
23 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with

 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious

 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 5 availability of less drastic alternatives. 7

 6            I find that the first two factors—the public’s interest in expeditiously resolving the

 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.

 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury

 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

10 prosecuting an action. 8 The fourth factor is greatly outweighed by the factors in favor of

11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in

12 dismissal satisfies the consideration-of-alternatives requirement. 9 Houston was warned that his

13 case would be dismissed without prejudice if he failed to update his address within 30 days. 10

14 So, Houston had adequate warning that his failure to update his address would result in this

15 case’s dismissal.

16

17

18

19
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 7 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 8
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   9
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     10
          ECF No. 7 (order).

                                                        2
 1         Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

 2 prejudice based on Houston’s failure to file an updated address in compliance with this court’s

 3 August 23, 2019, order; and

 4         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 5 CASE.

 6         Dated: September 30, 2019

 7                                                         _________________________________
                                                                        _____
                                                                           ____
                                                                              ____________
                                                                                        _ __
                                                                                           ____
                                                           U.S. District Ju
                                                                         Judge
                                                                            dge Jennifer
                                                                          udg   Jenniffere A.
                                                                                            A. Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   3
